Citation Nr: 0726422	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-06 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for compensation purposes 
for missing teeth due to dental trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to 
August 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denying the veteran's claim for service 
connection.  

The veteran testified at an April 2007 Travel Board Hearing 
before the undersigned Veterans Law Judge.  In August 2007, 
the veteran's motion to advance his case on the docket, as 
stated at the April 2007 hearing, was granted.


FINDINGS OF FACT

1.  The veteran is service connected for treatment purposes 
for teeth numbers 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 
17, 21, 25, 28, 29, 30, and 31, effective July 8, 1948.

2.  There is no current dental disability related to in-
service trauma.


CONCLUSION OF LAW

Chronic dental disability resulting from trauma was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.381 4.150, Diagnostic Code 
(DC) 9913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the general notice for 
a service connection claim, as required by 38 U.S.C.A. § 
5103(a) (West 2002 & Supp.2006) and 38 C.F.R. § 3.159(b) 
(2006).  Although the record reflects that the RO has not 
provided VCAA notice with respect to the initial-disability-
rating and effective-date elements of the service connection 
claim prior to adjudicating the claim, Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining service medical records, VA treatment records, and 
providing a personal hearing.  Consequently, the duty to 
notify and assist has been met.

The claims folder contains a July 8, 1948 rating letter 
indicating that service connection for teeth numbers 4, 5, 6, 
7, 8, 9, 10, 11, 12, 13, 14, 15, 17, 21, 25, 28, 29, 30, and 
31, for treatment purposes only, was granted.  As service 
connection for treatment has been resolved, this discussion 
will be limited to service connection for compensation 
purposes.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).

Missing teeth are compensable for rating purposes under DC 
9913 ("loss of teeth, due to loss of substance of body of 
maxilla or mandible without loss of continuity").  However, 
the Note immediately following states, "these ratings apply 
only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling."  38 C.F.R. § 4.150, DC 9913.

The veteran claims entitlement to service connection for 
missing teeth due to dental trauma.  At his April 2007 
hearing, the veteran testified that he suffered trauma to his 
jaw at the beginning of service when he was knocked 
unconscious on two consecutive days during boxing as part of 
training.  (Tr. 3)  The veteran contends that this injured 
his jaw and ultimately caused his dental problems which led 
to the loss of his teeth.  (Tr. 3)  The veteran stated that 
he did not appreciate the nature of the boxing injury and did 
not seek dental care at the time.  In 1948, the veteran's 
front teeth were the first ones to be removed which the 
veteran attributes to the boxing injury.  (Tr. 4)  
Subsequently, additional teeth were removed, and the veteran 
was fitted with partial dentures.  (Tr. 5, 9)  In December 
2004 and February 2005 statements, the veteran indicated that 
the remainder of his teeth have been removed and that he 
would be getting replacement dentures.

A review of service medical records (SMRs) indicates that the 
veteran was missing several teeth at enlistment.  During 
service, the veteran received dental treatment related to 
dental pathology for various teeth including fillings and a 
root canal for an impacted tooth.  There is no evidence of 
treatment for chipped or broken teeth and no other indicia in 
the dental records of disability due to trauma.  

VA treatment records from 2000 to 2004, show continued dental 
care for the veteran related to dental pathology.  There is 
no indication in these records that the veteran's dental 
problems are related to an in-service boxing injury.

The only evidence of record of a trauma-related dental 
problem for which service condition might be granted is from 
the veteran.  The Board acknowledges the veteran's own 
statements to the effect that his dental problems are related 
to an in-service trauma.  However, the evidence of record 
does not indicate that he possesses dental expertise, and he 
is not competent to render an opinion on a matter involving 
medical knowledge, such as diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
consideration of all the evidence, there is no basis for 
assigning service connection for disability related to dental 
trauma.

In addition, the evidence of record does not show that the 
veteran's loss of teeth is the result of loss of substance of 
body of maxilla or mandible, either trauma-induced or 
otherwise.  In addition, there is no evidence that the 
veteran suffers from any other disability listed under 38 
C.F.R. § 4.150 resulting from dental trauma.  Since he is not 
claiming loss of masticatory surface, this regulation is not 
applicable to the current claim.

Moreover, VA's General Counsel has held that dental treatment 
of teeth, even extractions with excessive bleeding, during 
service does not constitute dental trauma.  See VAOPGCPREC 5- 
97, 62 Fed. Reg. 15,566 (1997).  Therefore, even though the 
veteran underwent dental work during service, it does not 
support a finding of service connection for dental trauma.

In sum, a dental disability for which compensation may be 
paid was not incurred in or aggravated by service.  38 C.F.R. 
§ 4.150, Diagnostic Code 9913.  Therefore, the Board finds 
that the preponderance of the evidence is against the claim, 
and there is no doubt to be resolved.  


ORDER

Entitlement to service connection for compensation purposes 
for missing teeth due to dental trauma is denied.



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


